 

FS Investment Corporation III 8-K [fsiciii-8k_082916.htm]

Exhibit 10.1

 



FOURTH AMENDMENT AGREEMENT

 

AMENDMENT AGREEMENT (“Amendment”) dated as of August 29, 2016 to the Committed
Facility Agreement dated as of October 17, 2014 between BNP Paribas Prime
Brokerage, Inc. (“BNPP PB, Inc.”) and Burholme Funding LLC (“Customer”).

 

WHEREAS, BNPP PB, Inc. and Customer previously entered into a Committed Facility
Agreement dated as of October 17, 2014 (as amended from time to time, the
“Agreement”);

 

WHEREAS, the parties hereto desire to amend the Agreement as provided herein;

 

NOW THEREFORE, in consideration of the mutual agreements provided herein, the
parties agree to amend the Agreement as follows:

 

1.Amendment to Facility Termination Events set forth in Section 13 of the
Agreement

 

Subsection (c)(iii) of Section 13 is hereby amended effective as of January 1,
2016 be deleting all of the text following the semi-colon at the end of clause
(C) and replacing it with the following proviso:

 

provided, however, that for purposes of the foregoing clauses (A), (B) and (C)
in respect of the Customer only, any prepayments of the Outstanding Debit
Financing (whether voluntary or mandatory and including any prepayments in
connection with a reduction of the Maximum Commitment Financing) will be
disregarded and, in any such case, the Net Asset Value of the Customer as of the
beginning of the relevant period will be adjusted to reflect such prepayment and
any change in Net Asset Value during the relevant period will be calculated
using such adjusted beginning Net Asset Value amount;

 

2.Amendment to the Financing Rate set forth in Appendix B of the Agreement

 

The section titled “Financing Rate” in Appendix B to the Agreement is hereby
amended effective on and after January 2, 2017 by replacing the words “110 bps”
wherever it appears under the Customer Debit Rate with the words “125 bps”.

 

3.Amendment to the Commitment Fee set forth in Appendix B of the Agreement

 

The section titled “Commitment Fee” in Appendix B to the Agreement is hereby
amended effective on and after January 2, 2017 by replacing the words “(c) 55
bps” with the following words:

 

“(c) 85 bps; provided, however, that (c) shall be 65 bps on any day on which the
Outstanding Debit Financing is 75% or more of the Maximum Commitment Financing”

 

4.Representations

 

Each party represents to the other party that all representations contained in
the Agreement are true and accurate as of the date of this Amendment and that
such representations are deemed to be given or repeated by each party, as the
case may be, on the date of this Amendment, in each case, however, except for
any representation that refers to a specific date, as to which each party
represents to the other party that such representation is true and accurate as
of such specific date and is deemed to be given or repeated by each party, as
the case may be, as of such specific date.

 

5.Miscellaneous

 

(a)Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.

1  

 

(b)Entire Agreement. The Agreement as amended and supplemented by this Amendment
constitutes the entire agreement and understanding of the parties with respect
to its subject matter and supersedes all oral communications and prior writings
(except as otherwise provided herein) with respect thereto. Except as expressly
set forth herein, the terms and conditions of the Agreement remain in full force
and effect.

(c)Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

(d)Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

(e)Governing Law. This Amendment will be governed by and construed in accordance
with the laws of the State of New York (without reference to choice of law
doctrine).

 

(Signature page follows)

2  

 

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
first date specified on the first page of this Amendment.

 



BNP PARIBAS PRIME BROKERAGE, INC.   BURHOLME FUNDING LLC           /s/ JP Muir  
/s/ Gerald F. Stahlecker   Name: JP Muir   Name: Gerald F. Stahlecker   Title:
Managing Director   Title: Executive Vice President                   /s/ Edward
Speal       Name: Edward Speal       Title: Managing Director      

 



 

 

3 

